UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended September 30, 2009 ¨TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission File No. 000-22905 GOLDEN PHOENIX MINERALS, INC. (Exact Name of Registrant as Specified in Its Charter) Nevada 41-1878178 (State or Other Jurisdiction Of Incorporation or Organization) (I.R.S. Employer Identification Number) 1675 East Prater Way, Suite 102, Sparks, Nevada 89434 (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code (775) 853-4919 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports); and (2) has been subject to such filing requirements for the past 90 days. Yes xNo ¨ Indicate by checkmark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-3 of the Exchange Act.(Check one): Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act. Yes ¨No x As of November 16, 2009 there were 222,080,210 outstanding shares of the registrant’s common stock. 1 GOLDEN PHOENIX MINERALS, INC. FORM 10-Q INDEX Page Number PART I – FINANCIAL INFORMATION Item 1.Financial Statements Condensed Consolidated Balance Sheets as of September 30, 2009 (Unaudited) and December 31, 2008 3 Condensed Consolidated Statements of Operations for the Three Months and Nine Months Ended September 30, 2009 and 2008 (Unaudited) 4 Condensed Consolidated Statements of Cash Flows for the Nine Months Ended September 30, 2009 and 2008 (Unaudited) 5 Notes to Condensed Consolidated Financial Statements (Unaudited) 6 Item 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations 26 Item 3.Quantitative and Qualitative Disclosures About Market Risk 39 Item 4T.Controls and Procedures 39 PART II – OTHER INFORMATION Item 1.Legal Proceedings 40 Item 1A.Risk Factors 40 Item 2.Unregistered Sales of Equity Securities and Use of Proceeds 40 Item 3.Defaults Upon Senior Securities 41 Item 4.Submission of Matters to a Vote of Security Holders 41 Item 5.Other Information 41 Item 6.Exhibits 42 Signature Page 43 2 PART I – FINANCIAL INFORMATION Item 1. Financial Statements GOLDEN PHOENIX MINERALS, INC. Condensed Consolidated Balance Sheets September 30, 2009 (Unaudited) December 31, 2008 ASSETS Current assets: Cash and cash equivalents $ 6,153 $ 231 Receivables, net 36,131 — Prepaid expenses and other current assets 11,587 11,544 Inventories 28,986 30,637 Total current assets 82,857 42,412 Property and equipment, net 299,099 371,557 Other assets: Deposits 107,046 107,046 Note receivable — — Assets of discontinued operations 2,113,979 5,969,283 Total other assets 2,221,025 6,076,329 $ 2,602,981 $ 6,490,298 LIABILITIES AND STOCKHOLDERS’ DEFICIT Current liabilities: Accounts payable $ 1,001,119 $ 916,451 Accrued liabilities 848,637 465,156 Current portion of severance obligations 151,093 100,170 Current portion of long-term debt 2,484,264 176,549 Production payment obligation — 1,974,456 Amounts due to related parties 541,745 458,531 Total current liabilities 5,026,858 4,091,313 Long-term liabilities: Severance obligations 26,358 86,460 Long-term debt 71,041 142,506 Liabilities of discontinued operations 3,353,444 6,884,955 Total long-term liabilities 3,450,843 7,113,921 Total liabilities 8,477,701 11,205,234 Commitments and contingencies Minority interest — (304,319 ) Stockholders’ deficit: Preferred stock, no par value, 50,000,000 shares authorized, none issued — — Common stock; $0.001 par value, 400,000,000 shares authorized, 216,580,210 and 205,510,457 shares issued and outstanding, respectively 216,580 205,510 Additional paid-in capital 40,795,574 40,127,362 Common stock subscriptions receivable (120,000 ) (121,187 ) Accumulated deficit (46,766,874 ) (44,622,302 ) Total stockholders’ deficit (5,874,720 ) (4,410,617 ) $ 2,602,981 $ 6,490,298 See accompanying notes to condensed consolidated financial statements 3 GOLDEN PHOENIX MINERALS, INC. Condensed Consolidated Statements of Operations (Unaudited) Three Months Ended September 30, Nine Months Ended September 30, 2009 2008 2009 2008 Rental Income $ 63,056 $ — $ 63,056 $ — Operating costs and expenses: Costs of mining operations — (75,637 ) (14,175 ) (250,498 ) Exploration, development and mineral property lease expenses (17,610 ) (383,912 ) (46,910 ) (9,869 ) General and administrative expenses 397,374 804,969 1,369,174 2,634,072 Depreciation and amortization expense 20,560 35,355 60,520 76,262 Royalties — — 70,090 1,158,337 Total operating costs and expenses 400,324 380,775 1,438,699 3,608,304 Loss from operations (337,268 ) (380,775 ) (1,375,643 ) (3,608,304 ) Other income (expense): Interest and other income 4,289 4,107 4,541 14,946 Interest expense (66,912 ) (22,362 ) (637,881 ) (51,031 ) Gain (loss) on extinguishment of debt 8,123 1,500 982,579 — Gain on disposal of property and equipment — — 127 — Total other income (expense) (54,500 ) (16,755 ) 349,366 (36,085 ) Loss before income taxes (391,768 ) (397,530 ) (1,026,277 ) (3,644,389 ) Provision for income taxes — Loss from continuing operations (391,768 ) (397,530 ) (1,026,277 ) (3,644,389 ) Income (Loss) from discontinued operations: Loss on sale of interest in joint venture — — (235,303 ) — Loss from discontinued operations before minority interest (94,479 ) (2,885,772 ) (1,150,266 ) (1,207,484 ) Minority interest in (income) loss of discontinued operations — 703,268 267,274 (201,292 ) Loss from discontinued operations (94,479 ) (2,182,504 ) (1,118,295 ) (1,408,776 ) Net loss (486,247 ) (2,580,034 ) (2,144,572 ) (5,053,165 ) Other comprehensive loss: Unrealized loss on marketable securities — (47,695 ) — (115,390 ) Net comprehensive loss $ (486,247 ) $ (2,627,729 ) $ (2,144,572 ) $ (5,168,555 ) Loss per common share, basic and diluted: Continuing operations $ (0.00 ) $ (0.00 ) $ (0.00 ) $ (0.02 ) Discontinued operations (0.00 ) (0.01 ) (0.01 ) (0.01 ) Total $ (0.00 ) $ (0.01 ) $ (0.01 ) $ (0.03 ) Weighted average number of shares outstanding 211,948,713 189,168,359 210,328,353 185,937,966 See accompanying notes to condensed consolidated financial statements 4 GOLDEN PHOENIX MINERALS, INC. Condensed Consolidated Statements of Cash Flows (Unaudited) Nine Months Ended September 30, 2009 2008 Cash flows from operating activities: Net loss $ (2,144,572 ) $ (5,053,165 ) Adjustments to reconcile net loss to net cash used in operating activities: Lossfrom discontinued operations 1,118,295 1,408,776 Depreciation and amortization 60,520 76,262 Stock-based compensation 51,672 235,888 Debt issued for royalty expense 70,090 — (Gain) loss on disposal of property and equipment (127 ) — Issuance of warrants for interest expense 448,804 — Gain on extinguishment of debt (982,579 ) — Issuance of common stock for services — 76,700 Issuance of common stock for royalties — 840,000 Issuance of warrants for royalties — 60,000 Changes in operating assets and liabilities: Increase in receivables (88,662 ) (81,528 ) (Increase) decrease in prepaid expenses and other current assets (43 ) 97,866 Decrease in inventories — 526 Increase (decrease) in accounts payable 235,489 (235,933 ) Increase in bank overdraft — 5,545 Increase in accrued and other liabilities 523,009 151,132 Net cash used in operating activities (708,104 ) (2,417,931 ) Cash flows from investing activities: Purchase of property and equipment (1,500 ) (243,057 ) Proceeds from the sale of property and equipment 353 — Net cash used in investing activities (1,147 ) (243,057 ) Cash flows from financing activities: Proceeds from the issuance of debt 1,000,000 — Proceeds from amounts due related parties 6,000 43,000 Proceeds from the exercise of options and warrants — 25,658 Proceeds from the issuance of common stock 139,674 689,613 Payments of severance obligations (9,179 ) (113,247 ) Payments of notes payable and long-term debt (30,710 ) (76,467 ) Payments of amounts due to related parties (40,070 ) (114,898 ) Payments of production payment obligation – related party — (100,026 ) Net cash provided by financing activities 1,065,715 353,633 Cash flows from discontinued operations: Net cash provided by (used in) operating activities (948,725 ) 1,034,471 Net cash provided by (used in) investing activities 490,000 (921,244 ) Net cash provided by financing activities 108,183 66,274 Net cash provided by (used in) discontinued operations (350,542 ) 179,501 Net increase (decrease) in cash 5,922 (2,127,854 ) Cash and cash equivalents, beginning of period 231 2,128,030 Cash and cash equivalents, end of period $ 6,153 $ 176 See accompanying notes to condensed consolidated financial statements 5 GOLDEN PHOENIX MINERALS, INC. Notes to Condensed Consolidated Financial Statements September 30, 2009 (Unaudited) NOTE 1 - DESCRIPTION OF BUSINESS AND BASIS OF FINANCIAL STATEMENT PRESENTATION Golden Phoenix Minerals, Inc. (the “Company” or “Golden Phoenix”) is a mineral exploration, development and production company specializing in acquiring and consolidating mineral properties with potential production and future growth through exploration discoveries.Acquisition emphasis is focused on properties containing gold, silver, molybdenum and other strategic minerals that present low political and financial risk and exceptional upside potential.Currently, the Company’s main focus is in Nevada. The Company was formed in Minnesota on June 2, 1997.On May 30, 2008, the Company reincorporated in Nevada. As discussed in Note 3, on May 13, 2009, the Company completed the sale of 100% of its ownership interest in the Ashdown Project LLC (“Ashdown LLC”) and entered into a preliminary letter agreement dated May 19, 2009 for the purpose of contributing its Mineral Ridge mining property (“Mineral Ridge Mine”) into a possible joint venture to place this property into production.As a result, the Ashdown LLC and the Mineral Ridge Mine are classified as discontinued operations for all periods presented in the condensed consolidated financial statements. In February 2007, the Company completed a purchase agreement with four individuals for the Northern Champion molybdenum property located in Ontario, Canada, and plans to take bulk samples for metallurgical and market testing, and to actively explore and delineate molybdenum mineralization on the property as funding is available. The interim financial information of the Company as of September 30, 2009 and for the three month and nine month periods ended September 30, 2009 and 2008 is unaudited, and the balance sheet as of December 31, 2008 is derived from audited financial statements.The accompanying condensed consolidated financial statements have been prepared in accordance with U. S. generally accepted accounting principles for interim financial statements.Accordingly, they omit or condense footnotes and certain other information normally included in financial statements prepared in accordance with U.S. generally accepted accounting principles.The accounting policies followed for quarterly financial reporting conform with the accounting policies disclosed in Note 1 to the Notes to Consolidated Financial Statements included in the Company's Annual Report on Form 10-K for the year ended December 31, 2008.In the opinion of management, all adjustments that are necessary for a fair presentation of the financial information for the interim periods reported have been made.All such adjustments are of a normal recurring nature.The results of operations for the three months and nine months ended September 30, 2009 are not necessarily indicative of the results that can be expected for the fiscal year ending December 31, 2009.The unaudited condensed consolidated financial statements should be read in conjunction with the consolidated financial statements and the notes thereto included in the Company's Annual Report on Form 10-K for the year ended December 31, 2008. NOTE 2 -GOING CONCERN The Company’s condensed consolidated financial statements are prepared using accounting principles generally accepted in the United States of America applicable to a going concern, which contemplates the realization of assets and liquidation of liabilities in the normal course of business.However, the Company has a history of operating losses since its inception in 1997, and has an accumulated deficit of $46,766,874 and a total stockholders’ deficit of $5,874,720 at September 30, 2009, which together raises doubt about the Company’s ability to continue as a going concern.The accompanying condensed consolidated financial statements do not include any adjustments that might result from the outcome of this uncertainty. 6 Historically, the Company has obtained working capital from debt and equity financing, the exercise of options and warrants, and from a production payment purchase agreement to fund the Company’s activities.The deterioration of capital markets has made it increasingly difficult for the Company to obtain debt and equity financing.On January 30, 2009, the Company entered into a Bridge Loan and Debt Restructuring Agreement with Crestview Capital Master, LLC (“Crestview), whereby the Company borrowed $1 million (see Note 11).Subsequent to September 30, 2009, the maturity date of this loan was extended from November 6, 2009 to February 6, 2010 (see Note The operations of the Ashdown LLC have also funded a significant portion of the Company’s operating costs and expenses.The Company suspended the mining operations of the Ashdown LLC in November 2008 in response to a substantial decline of molybdenum oxide market prices, with only incidental revenues during the period from January 1, 2009 through May 13, 2009.On May 13, 2009, the Company completed an agreement to sell 100% of its ownership interest in the Ashdown LLC to Win-Eldrich Gold, Inc. (“WEG”) (Note 3).The $5.3 million purchase price due the Company will be payable over a 72 month term, and WEG will assume substantially all of the liabilities of the Ashdown LLC.There can be no guarantee or assurance that WEG will be successful in its ability to raise sufficient capital to commence again the operations of the Ashdown LLC, attain a sustained profitable level of operations from the Ashdown LLC, or pay the Company the $5.3 million promissory note. The Company entered into a letter agreement dated May 19, 2009, as subsequently amended on July 17, 2009, with Scorpio Gold Corporation (“Scorpio Gold”) for the purpose of completing due diligence prior to entering into a possible joint venture to place the Company’s
